DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending for examination.
This Office action is Non-Final.


Information Disclosure Statement
The Information Disclosure Statement (IDS) submitted on 03/15/2019 is in compliance with the provisions of 37 CFR 1.97, 1.98, and MPEP § 609.  It has been placed in the application file, and the information referred to therein has been considered as to the merits.


Claim Objections
Claim 8 is objected to because of the following informalities:
Change “the processor” to “the one or more processors”.
Change “computing” to “compute”.
Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):




The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 16 recites the limitation "the processor" in page 24.  There is insufficient antecedent basis for this limitation in the claim.

Because Claims 17-20 depend upon Claim 16, Claims 17-20 are additionally rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to (an) abstract idea(s) without significantly more.

	Step 1: Is/are the claim(s) to a process, machine, manufacture, or composition of matter?
	Yes.

	Step 2A, Prong I: Is/are the claim(s) directed to a law of nature, a natural phenomenon, or an abstract idea?
	Yes.

	Claim 1 recites:
retrieving a primary dataset and a plurality of secondary datasets, the primary dataset comprising data points for a primary metric, and the plurality of secondary datasets comprising data points for a plurality of secondary metrics;
computing an interpolant for data points in the primary dataset;
analyzing the interpolant for the primary dataset to identify a time window;
computing interpolants for data points in the time window for the plurality of secondary datasets;
computing an impact score for each of the plurality of secondary metrics by analyzing the interpolants for the plurality of second datasets;
collecting data for use in identifying a cause of an anomaly detected at a computing system, the data being selected based upon the impact scores; and
initiating remedial action for the anomaly detected at the computing system based upon the collected data.

	The ‘retrieving’ limitation of # 1 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses mere data gathering by a person which is considered insignificant extra-solution activity. See MPEP 2106.05(g).

	The ‘computing’ limitations of #s 2, 4, and 5 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “computing” in the context of this claim encompasses the person performing a computation using pen and paper.

	The ‘analyzing’ limitation of # 3 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person thinking about data.

	The ‘collecting’ limitation of # 6 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “collecting” in the context of this claim encompasses mere data gathering 

	The ‘initiating’ limitation of # 7 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “initiating” in the context of this claim encompasses the person notifying another person or a team (see, e.g., ¶ 0044 of the specification).  See, e.g., MPEP 2106.04(a)(2)(III)(A):
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)

	Claim 2 merely recites further descriptions of the interpolant / the interpolants of Claim 1.

	Claim 3 merely recites further description of the analyzing step of Claim 1.

	Claim 4 merely recites further description of the data points of Claim 1.

	Claim 5 merely recites further description of the impact score of Claim 1.



	Claim 8 recites:
compute an interpolant for data points in a primary dataset, the primary dataset comprising data points for a first metric;
identify a time window based on a derivative of the interpolant;
compute interpolants for data points in the time window for a plurality of secondary datasets, the secondary datasets comprising data points for a plurality of second metrics;
computing impact scores for the plurality of second metrics based on the interpolants for the data points in the time window for the plurality of secondary datasets;
obtain data, the data being selected based upon the impact scores; and
initiate remedial action for an anomaly based upon the obtained data.

	The ‘compute / computing’ limitations of #s 8, 10, and 11 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “computing” in the context of this claim encompasses a person performing a computation using pen and paper.

	The ‘identify’ limitation of # 9 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  

	The ‘obtain’ limitation of # 12 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “obtaining” in the context of this claim encompasses mere data gathering by the person which is considered insignificant extra-solution activity. See MPEP 2106.05(g).

	The ‘initiate’ limitation of # 13 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “initiating” in the context of this claim encompasses the person notifying another person or a team (see, e.g., ¶ 0044 of the specification).  See, e.g., MPEP 2106.04(a)(2)(III)(A):
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)

	Claims 9 and 10 merely recite further descriptions of the interpolant / the interpolants of Claim 8.



	Claim 12 merely recites further description of the data points of Claim 8.

	Claim 13 merely recites further description of the impact score of Claim 8.

	Claims 14 and 15 merely recite further descriptions of the primary metric / the plurality of second metrics of Claim 8.

	Claim 16 recites:
retrieve a primary dataset and a plurality of secondary datasets, the primary dataset comprising data points for a primary metric, and the plurality of secondary datasets comprising data points for a plurality of secondary metrics;
compute an interpolant for data points in the primary dataset by fitting a cubic polynomial through the data points for the primary metric;
analyze the interpolant for the primary dataset to identify a time window;
compute interpolants for data points in the time window for the plurality of secondary datasets by fitting a cubic polynomial through the data points for the plurality of secondary metrics;
compute an impact score for each of the plurality of secondary metrics by analyzing the interpolants for the plurality of second datasets;
collect data for use in identifying a cause of an anomaly detected at a computing system, the data being selected based upon the impact scores; and
initiate remedial action for the anomaly detected at the computing system based upon the collected data.

	The ‘retrieve’ limitation of # 14 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “retrieving” in the context of this claim encompasses mere data gathering by a person which is considered insignificant extra-solution activity. See MPEP 2106.05(g).

	The ‘compute’ limitations of #s 15, 17, and 18 above, as claimed, are processes that, under their broadest reasonable interpretation, cover performance of the limitations in the mind.  For example, “computing” in the context of this claim encompasses the person performing a computation using pen and paper.

	The ‘analyze’ limitation of # 16 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “analyzing” in the context of this claim encompasses the person thinking about data.



	The ‘initiate’ limitation of # 20 above, as claimed, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind.  For example, “initiating” in the context of this claim encompasses the person notifying another person or a team (see, e.g., ¶ 0044 of the specification).  See, e.g., MPEP 2106.04(a)(2)(III)(A):
a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016)

	Claim 17 merely recites further description of the analyzing step of Claim 16.

	Claim 18 merely recites further description of the data points of Claim 16.

	Claim 19 merely recites further description of the impact score of Claim 16.



	Step 2A, Prong II: Do/does the claim(s) recite additional elements that integrate the judicial exception into a practical application?
	No.

	This judicial exception is not integrated into a practical application.  In particular, the claims only recites the following additional elements:
one or more processors (per Claim 8),
a computer-readable storage medium (per Claims 8 and 16), and
a/the processor (per Claim 16).
	These additional elements are recited at a high-level of generality (i.e., as generic computer components performing generic computer functions) such that they amount to no more than components executing mere instructions to apply the exception.  Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea(s).

	Step 2B: Do/does the claim(s) recite additional elements that amount to significantly more than the judicial exception?
	No.


	
	Additionally, the Examiner points to the following in MPEP 2106.05(d)(II):

	The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity:
	i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); and
	ii. Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by 

	For at least the reasoning provided above, Claims 1-20 are patent ineligible.


Allowable Subject Matter
Claims 1, 8, and 16 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action.
	Additionally, the 35 U.S.C. 112 rejection of Claim 16 will need to be overcome.
	Additionally, the claim objections of Claim 8 will need to be overcome.

Claims 2-7, 9-15, and 17-20 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 101, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
	Additionally, the 35 U.S.C. 112 rejections of Claim 17-20 will need to be overcome.

The following is a statement of reasons for the indication of allowable subject matter:
The elements of independent Claims 1, 8, and 16 were neither found through a search of the prior art nor considered obvious by the Examiner.  In particular, the prior 
Claim 1: “…computing interpolants for data points in the time window for the plurality of secondary datasets;…”
Claim 8: “…compute interpolants for data points in the time window for a plurality of secondary datasets, the secondary datasets comprising data points for a plurality of second metrics;…”
Claim 16: “…compute interpolants for data points in the time window for the plurality of secondary datasets by fitting a cubic polynomial through the data points for the plurality of secondary metrics;…”

From a search of the prior art, one reference was found and considered by the Examiner to be the most-related prior art with regards to the claimed invention of the instant application:
Ip (U.S. Patent No. US 8,661,299 B1), hereinafter “Ip”

	Ip: Fig. 3 and Ip: col. 5, lines 16-19 teach a system that receives time-series data associated with a back-end computing system.
	Ip: col. 5, lines 20-31 further teach computing a best-fit line through the time-series data by using, e.g., a third-degree polynomial.
	Ip: col. 5, lines 32-45 further teach using the best-fit line to identify a plain (time window) in the time-series data that is associated with steady-state behavior of the metric under analysis.

	Ip: col. 6, lines 3-11 further teach, when an abnormality is detected, looking up associated system metrics that are temporally proximate to the abnormality.

	Although conceptually similar to the claimed invention of the instant application, Ip does not teach computing interpolants for data points in the time window for the plurality of secondary datasets.


Prior Art Made of Record
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure:
Ip
Nair (U.S. Patent No. US 9,396,061 B1); teaching automatically applying a mapping from anomalous values of a parameter that describes the performance of a component to a defect in the component.  As part of operations of a data storage system, a computer collects data related to performance metrics of components of the data storage system.  Upon receiving the data, the computer determines sequences of values of the performance metrics that indicate anomalous behavior of the component.  


Communication
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to JOSEPH KUDIRKA whose telephone number is (571)270-7126.  The Examiner can normally be reached M-F 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Matt Kim, can be reached on (571) 272-4182.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center.  Unpublished application information in Patent Center is available to registered users.  To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov.  Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format.  For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/JOSEPH R KUDIRKA/Primary Examiner, Art Unit 2114